RSUS   Exhibit 10.3 (U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))  

ADJUSTMENTS TO CARDINAL HEALTH RESTRICTED SHARE UNITS AND TERMS OF

CAREFUSION RESTRICTED SHARE UNITS

August 31, 2009

As a result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of those
businesses to Cardinal Health’s shareholders, effective August 31, 2009 (the
“Spin-Off”), outstanding restricted share unit awards granted by Cardinal Health
to you (the “Cardinal Health RSUs”) pursuant to the terms of Cardinal Health’s
2005 Long-Term Incentive Plan, as amended and restated November 5, 2008 (the
“Cardinal LTIP”), and related grant agreements (the “Cardinal Health RSU
Agreements”) are being adjusted, as of the effective time of the Spin-Off, as
follows:

 

  •  

With respect to each outstanding Cardinal Health RSU initially granted to you
(i) on or prior to September 26, 2007, (ii) on October 15, 2008, or (iii) on
November 17, 2008 that does not vest ratably over three years (each, a “Pre-2007
Cardinal RSU”), you are receiving a restricted share unit representing the right
to receive 0.5 shares of common stock of CareFusion Corporation (each, a
“CareFusion RSU”) for each Cardinal Health common share that you have the right
to receive under a Pre-2007 Cardinal RSU.

 

  •  

With respect to each outstanding Cardinal Health RSU that is not a Pre-2007
Cardinal RSU (each, a “Post-2007 Cardinal RSU”), the number of shares subject to
such RSU is being adjusted (each, an “Adjusted Post-2007 Cardinal RSU”).

Pre-2007 Cardinal RSUs and Adjusted Post-2007 Cardinal RSUs

Except for the adjusted number of shares subject to each Post-2007 Cardinal RSU,
your Pre-2007 Cardinal RSU and Adjusted Post-2007 Cardinal RSU will continue to
be governed by (i) your Cardinal Health RSU Agreements, as amended (including
the provisions in the agreements relating to “Triggering Conduct/Competitor
Triggering Conduct” and “Special Forfeiture/Repayment Rules”) and (ii) the
Cardinal LTIP. Therefore, among other terms, the extent to which each Pre-2007
Cardinal RSU and Adjusted Post-2007 Cardinal RSU will vest on and after specific
dates will be the same as those set forth in your Cardinal Health RSU
Agreements.

The adjusted number of shares subject to each Adjusted Post-2007 Cardinal RSU
can be found on the website of Cardinal Health’s third-party equity plan
administrator.

Please note that CareFusion Corporation (“CareFusion”) and its affiliates are
third party beneficiaries of all rights that benefit CareFusion with respect to
your Adjusted Pre-2007 Cardinal RSUs and Adjusted Post-2007 Cardinal RSUs and as
a result CareFusion may enforce with full force and effect all terms and
conditions that benefit CareFusion with respect to such RSUs.



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

CareFusion RSUs

Your CareFusion RSUs are granted under, and subject to, the terms and conditions
of the CareFusion Corporation 2009 Long-Term Incentive Plan. They are also
subject to the terms of the Cardinal Health RSU Agreement for the corresponding
Pre-2007 Cardinal RSU (including paragraphs 3 and 4 of the agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules”) and the Cardinal LTIP, which have been adjusted and
restated on Appendix A attached hereto for purposes of applying them to your
CareFusion RSUs and have been approved by the Human Resources and Compensation
Committees of Cardinal Health and CareFusion. Please note that Cardinal Health
and its affiliates are third party beneficiaries of all rights that benefit
Cardinal Health with respect to your CareFusion RSUs and as a result Cardinal
Health may enforce with full force and effect all terms and conditions that
benefit Cardinal Health with respect to such RSUs.



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

Appendix A

CAREFUSION CORPORATION

RESTRICTED SHARE UNITS TERMS AND CONDITIONS

These Restricted Share Units Terms and Conditions (the “Terms”) adjust and
restate the terms that apply to the Cardinal Health RSUs (as defined below) for
purposes of applying such terms to the restricted share units (the “CareFusion
RSUs”) granted to Awardee by CareFusion Corporation (the “Company”) under the
CareFusion Corporation 2009 Long-Term Incentive Plan (the “Plan”) as a result of
the separation of the clinical and medical products businesses of Cardinal
Health, Inc. (“Cardinal Health”) by means of a spin-off of at least 80.1% of the
outstanding common stock of the Company to Cardinal Health’s shareholders,
effective on August 31, 2009 (the “Spin-Off”). These Terms, together with the
RSU Terms (as defined below) and the Plan, shall govern the CareFusion RSUs. The
CareFusion RSUs are Replacement Awards under the Plan.

The “Number of Shares” that are covered by the CareFusion RSUs constitute the
RSU terms (the “RSU Terms”) and can be found on the website of the Company’s
third-party equity plan administrator. The extent to which the CareFusion RSUs
shall vest on and after specific dates (the “Vesting Date(s)”), subject in each
case to the provisions of these Terms, including those relating to Awardee’s
continued employment with Cardinal Health and its Affiliates (collectively, the
“Cardinal Group”), is the same as set forth in Awardee’s award agreement (the
“Cardinal Health RSU Agreement”) for the restricted share units granted to
Awardee by Cardinal Health or one of its Affiliates (the “Cardinal Health RSUs”)
on the grant date specified in the Cardinal Health RSU Agreement (the “Pre-Spin
Grant Date”).

Capitalized terms used in these Terms which are not specifically defined herein
will have the meanings ascribed to such terms in the Plan.

1. Transferability. The CareFusion RSUs shall not be transferable.

2. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of the CareFusion RSUs, such CareFusion RSUs shall be
forfeited by Awardee.

(b) Death and Disability. If a Termination of Employment occurs prior to the
vesting in full of the CareFusion RSUs by reason of Awardee’s death or
Disability, but at least six (6) months from the Pre-Spin Grant Date, then any
unvested CareFusion RSUs shall immediately vest in full and shall not be
forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the CareFusion RSUs by reason of Awardee’s Retirement, but at least six
(6) months from the Pre-Spin Grant Date, then a Ratable Portion of each
installment of the CareFusion RSUs that would have vested on each future Vesting
Date shall immediately vest and not be forfeited. Such Ratable Portion shall,
with respect to the applicable installment, be an amount equal to such
installment of the CareFusion RSUs scheduled to vest on the applicable Vesting
Date multiplied by a fraction, the numerator of which shall be the number of
days from the Pre-Spin Grant Date through the date of such termination, and the
denominator of which shall be the number of days



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

from the Pre-Spin Grant Date through such Vesting Date. For purposes of these
Terms and this Award under the Plan, “Retirement” shall refer to Age 55
Retirement, which means Termination of Employment by a Participant (other than
by reason of death or Disability and other than in the event of Termination for
Cause) from the Cardinal Group (i) after attaining age fifty-five (55), and
(ii) having at least ten (10) years of continuous service with the Cardinal
Group, including service with an Affiliate of Cardinal Health prior to the time
that such Affiliate became an Affiliate of Cardinal Health. For purposes of the
age and/or service requirement, the Administrator may, in its discretion, credit
a Participant with additional age and/or years of service.

3. Triggering Conduct/Competitor Triggering Conduct.

(a) As used in these Terms, “Triggering Conduct” shall include the following:

(i) for so long as Awardee is an employee of the Cardinal Group and for three
(3) years following Termination of Employment, regardless of the reason,

(A) other than in the performance of duties assigned by the Cardinal Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the Cardinal
Group;

(B) a violation of policies of the Cardinal Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee;

(C) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
Cardinal Group at any time within the 12 months prior to Awardee’s Termination
of Employment;

(D) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and

(E) breaching any provision of any employment or severance agreement with a
member of the Cardinal Group; and

(ii) for three (3) years following the effective time of the Spin-Off,

(A) other than in the performance of duties assigned by the Cardinal Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(B) other than in the performance of duties assigned by the Cardinal Group,
directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to the effective time of
the Spin-Off; and

(C) other than in the performance of duties assigned by the Cardinal Group, any
action by Awardee and/or his or her representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee.

For purposes of these Terms, “CareFusion Group” means the Company and any
Subsidiary or other entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Administrator.

(b) As used in these Terms, “Competitor Triggering Conduct” shall include:

(i) during Awardee’s employment or within one (1) year following Awardee’s
Termination of Employment, accepting employment with, or serving as a consultant
or advisor or in any other capacity to, an entity that is in competition with
the business conducted by any member of the Cardinal Group (a “Cardinal
Competitor”), including, but not limited to, employment or another business
relationship with any Cardinal Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s employment with the Cardinal Group and such information would aid the
Cardinal Competitor because the threat of disclosure of such information is so
great that, for purposes of these Terms, it must be assumed that such disclosure
would occur; and

(ii) within one (1) year following the effective time of the Spin-Off, other
than in the performance of duties assigned by the Cardinal Group, accepting
employment with, or serving as a consultant or advisor or in any other capacity
to, an entity that is in competition with the business conducted by any member
of the CareFusion Group (a “CareFusion Competitor”), including, but not limited
to, employment or another business relationship with any CareFusion Competitor
if Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s employment with the businesses
that comprised the CareFusion Group prior to the effective time of the Spin-Off
and such information would aid the CareFusion Competitor because the threat of
disclosure of such information is so great that, for purposes of these Terms, it
must be assumed that such disclosure would occur.

4. Special Forfeiture/Repayment Rules. Awardee agrees not to engage in
Triggering Conduct during the applicable time periods set forth in paragraph 3
hereof. If Awardee engages in Triggering Conduct or Competitor Triggering
Conduct during the applicable time periods set forth in paragraph 3, then:

(a) the CareFusion RSUs that have not yet vested or that vested within the
Look-Back Period (as defined below) with respect to such Triggering Conduct or
Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and shall cease to exist; and



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

(b) Awardee shall, within thirty (30) days following written notice from the
Company, pay to the Company an amount equal to (i) the aggregate gross gain
realized or obtained by Awardee resulting from the settlement of all CareFusion
RSUs pursuant to paragraph 6 hereof measured as of the settlement date (i.e.,
the market value of the CareFusion RSUs on such settlement date), that have
already been settled and that had vested at any time within three (3) years
prior to the Triggering Conduct (the “Look-Back Period”), minus (ii) $1.00. If
Awardee engages only in Competitor Triggering Conduct, then the Look-Back Period
shall be shortened to exclude any period more than one (1) year prior to
Awardee’s Termination of Employment (or, in the case of Competitor Triggering
Conduct as defined in paragraph 3(b)(ii), one (1) year prior to the effective
time of the Spin-Off), but include any period between the time of Termination of
Employment or the effective time of the Spin-Off, as applicable, and the time of
engagement in Competitor Triggering Conduct. Awardee may be released from
Awardee’s obligations under this paragraph 4 if and only if the Administrator
(or its duly appointed designee) and a duly authorized representative of
Cardinal Health determine, in writing and in their sole discretion, that such
action is in the best interests of both Cardinal Health and the Company. Nothing
in this paragraph 4 constitutes a so-called “noncompete” covenant. This
paragraph 4 does, however, prohibit certain conduct while Awardee is associated
with either the Cardinal Group or the CareFusion Group and thereafter and does
provide for the forfeiture or repayment of the benefits granted by these Terms
under certain circumstances, including, but not limited to, Awardee’s acceptance
of employment with a Cardinal Competitor or a CareFusion Competitor. Awardee
agrees to provide the Company with at least ten (10) days’ written notice prior
to directly or indirectly accepting employment with or serving as a consultant
or advisor or in any other capacity to a Cardinal Competitor or a CareFusion
Competitor, and further agrees to inform any such new employer, before accepting
employment, of the terms of this paragraph 4 and Awardee’s continuing
obligations contained herein. No provisions of these Terms shall diminish,
negate or otherwise impact any separate noncompete or other agreement to which
Awardee may be a party, including, but not limited to, any certificate of
compliance or similar attestation/certification signed by Awardee; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in these Terms, the provisions of these Terms shall take precedence
and such other inconsistent provisions shall be null and void. Awardee has
acknowledged and agreed that these restrictions are for the benefit of Cardinal
Health in consideration of Awardee’s receipt of the Cardinal Health RSUs, in
consideration of employment, in consideration of exposing Awardee to Cardinal
Health’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Awardee has further acknowledged that the receipt of the
Cardinal Health RSUs and the execution of the Cardinal Health RSU Agreements
were voluntary actions on the part of Awardee and that Cardinal Health would
have been unwilling to provide the Cardinal Health RSUs to Awardee without
including the restrictions and covenants of Awardee set forth above. Further,
Awardee and Cardinal Health have agreed and acknowledged that the provisions
contained in paragraphs 3 and 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time the Cardinal Health RSU Agreements were made.

5. Change of Control. Notwithstanding anything herein to the contrary, (a) in
the event a Change of Control occurs (i.e., a Change of Control occurs with
respect to the Company), then the provisions of Section 16(b) of the Plan shall
not apply and the CareFusion RSUs shall continue to vest in accordance with the
terms set forth herein and (b) in the event a “change of control” (as defined in
the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as amended and restated
effective as of November 5, 2008) occurs with respect to Cardinal Health, on the
date that such “change of control” occurs, the restrictions applicable to any
unvested CareFusion RSUs shall lapse and the Award shall be fully vested.



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

6. Payment. Awardee will be entitled to receive from the Company (without any
payment on Awardee’s behalf other than as described in Paragraph 10) the Shares
represented by such CareFusion RSUs at the same time as Awardee is or would have
been entitled to receive Cardinal Health common shares represented by the
Cardinal Health RSUs.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
CareFusion RSUs, but instead shall, with respect to each CareFusion RSU, receive
a cash payment from the Company on each cash dividend payment date with respect
to the Shares with a record date between the effective time of the Spin-Off and
the settlement of such unit pursuant to paragraph 6, with such cash payment to
be in an amount equal to the dividend that would have been paid on the Common
Share represented by such unit. Cash payments on each cash dividend payment date
with respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying CareFusion RSUs). In addition, if Awardee was
entitled to one or more cash dividend equivalent payments under the Cardinal
Health RSUs that had not been paid prior to the effective time of the Spin-Off
because the Cardinal Health RSUs had not yet vested, then the Company shall pay
such cash payments on the Vesting Date.

8. Right of Set-Off. By having accepted the Cardinal Health RSUs, Awardee has
agreed that, so long as the amounts are not treated as “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, (a) any amounts Awardee owes from time to time to any member of the
Cardinal Group with respect to the CareFusion RSUs may be deducted from, and
set-off against, any amounts owed to Awardee by any member of the Cardinal Group
from time to time (including, but not limited to, amounts owed to Awardee as
wages, severance payments or other fringe benefits) and (b) any amounts Awardee
owes from time to time to any member of the CareFusion Group with respect to the
CareFusion RSUs may be deducted from, and set-off against, any amounts owed to
Awardee by any member of the CareFusion Group from time to time (including, but
not limited to, amounts owed to Awardee as wages, severance payments or other
fringe benefits).

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the CareFusion RSUs, including, without limitation, the right to vote
the Shares represented by the CareFusion RSUs.

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the CareFusion RSUs (including taxes owed with respect to the
cash payments described in paragraph 7 hereof), regardless of any action the
Company or Cardinal Health takes with respect to any tax withholding obligations
that arise in connection with the CareFusion RSUs. Neither the Company nor
Cardinal Health makes any representation or undertaking regarding the tax
treatment or the treatment of any tax withholding in connection with the grant
or vesting of the CareFusion RSUs or the subsequent sale of Shares issuable
pursuant to the CareFusion RSUs. The Company does not commit and is under no
obligation to structure the CareFusion RSUs to reduce or eliminate Awardee’s tax
liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
CareFusion RSUs (e.g., vesting or settlement) that the Company or Cardinal
Health determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
tax obligation (the “Tax Withholding Obligation”), Awardee is required to
arrange for the satisfaction of the minimum amount of such Tax Withholding



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

Obligations in a manner acceptable to the Company and Cardinal Health. Unless
Awardee elects to satisfy the Tax Withholding Obligation by an alternative means
that is then permitted by the Company, by accepting the grant of Cardinal Health
RSUs, Awardee has authorized the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable pursuant to Awardee at the time when
the CareFusion RSUs become vested and payable as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation. In the case of any amounts
withheld for taxes pursuant to this provision in the form of Shares, the amount
withheld shall not exceed the minimum required by Applicable Law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. The
CareFusion RSUs are governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. Awardee has agreed that the laws of the State of
Ohio bear a substantial relationship to the Cardinal Health RSUs and that the
benefits granted therein, and thus the CareFusion RSUs and the benefits granted
thereunder, would not be granted without their governance by the laws of the
State of Ohio. In addition, all legal actions or proceedings relevant to the
CareFusion RSUs will be brought exclusively in state or federal courts located
in Franklin County, Ohio, and Awardee has consented to the personal jurisdiction
of such courts. Awardee has acknowledged that the terms relating to Triggering
Conduct, Competitor Triggering Conduct and special forfeiture and repayment
rules set forth above are reasonable in nature, are fundamental for the
protection of legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living in any capacity that does
not violate such terms. In the event of any violation by Awardee of any such
covenants, immediate and irreparable injury for which there is no adequate
remedy at law will result. In the event of any violation or attempted violations
of these restrictions and covenants, the Cardinal Group or the CareFusion Group,
as the case may be, will be entitled to specific performance and injunctive
relief or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, waiving any
requirement for the securing or posting of any bond in connection with such
remedy, without prejudice to any other rights and remedies afforded the Cardinal
Group or CareFusion Group, as the case may be, hereunder or by law. In the event
that it becomes necessary for the Cardinal Group or CareFusion Group to
institute legal proceedings under Awardee’s CareFusion RSUs, Awardee will be
responsible for all costs and reasonable legal fees with regard to such
proceedings. Any term relating to the CareFusion RSUs which is determined by a
court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such term, without invalidating
or rendering unenforceable the remaining terms.

12. Action by the Administrator. The interpretation of these Terms shall rest
exclusively and completely within the sole discretion of the Administrator.
Awardee shall be bound by the decisions of the Administrator with regard to the
interpretation of these Terms and with regard to any and all matters set forth
in these Terms. The Administrator may delegate its functions under these Terms
to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. Awardee shall not have any right to be heard or to appear before
the Administrator or its designee and any decision of the



--------------------------------------------------------------------------------

RSUS

(U.S. CARDINAL EMPLOYEES (CURRENT AND FORMER))

 

Administrator or its designee relating to these Terms, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

13. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
CareFusion RSUs or future RSUs that may be granted under the Plan by electronic
means. Awardee has consented to receive such documents by electronic delivery
and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of RSU grants and the execution of RSU
agreements through electronic signature.

14. Notices. All notices, requests, consents and other communications by Awardee
to the Company with respect to the CareFusion RSUs are to be delivered to the
Company in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention:  Compensation and Benefits Administrator

Facsimile:  858-617-2300

All notices, requests consents and other communications by the Company to
Awardee with respect to the CareFusion RSUs to be delivered to Awardee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

15. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that, (a) prior to the effective time of the Spin-Off, (i) was
approved by the Human Resources and Compensation Committee of Cardinal Health or
the Board of Directors of Cardinal Health or (ii) was approved in writing by an
officer of Cardinal Health pursuant to delegated authority of the Human
Resources and Compensation Committee of Cardinal Health or (b)(i) was approved
by the Human Resources and Compensation Committee of the Company or the Board or
(ii) was approved in writing by an officer of the Company pursuant to delegated
authority of the Human Resources and Compensation Committee of the Company,
provides for greater benefits to Awardee, with respect to vesting of all or a
portion of the Cardinal Health RSUs or CareFusion RSUs on Termination of
Employment by reason of specified events, than provided in these Terms or in the
Plan, then the terms of such Employment Arrangement with respect to vesting of
the Cardinal Health RSUs or CareFusion RSUs on Termination of Employment by
reason of such specified events shall supersede the terms hereof in respect of
all or a comparable portion of the CareFusion RSUs to the extent permitted by
the terms of the Plan. If an employment agreement that was approved by the Board
of Directors of Cardinal Health sets forth rules regarding the application of
restrictive covenants set forth in the Cardinal Health RSU Agreement, then such
rules also apply to restrictive covenants set forth in these Terms.